DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference color measuring device” “acquiring unit” “processing unit” “correcting unit” & “positioning unit” in claims 1, 3, 7, 9, 11, 12, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the reference color measuring device includes spectrophotometers (0016, line 3).
Applicant teaches the processing unit includes a processor or computer (0026).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matters “acquiring unit” “correcting unit” & “positioning unit” fails to comply with a written description requirement.  Applicant teaches when running the computer program PG, the processor 40 implements an acquiring unit 60, a processing unit 62, and a correcting unit 64 (0037).  Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “acquiring unit” “correcting unit” & “positioning unit” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.

	






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claimed subject matter “acquiring unit” “correcting unit” & “positioning unit” are rendered indefinite.  Examiner notes the specification does not provide the structure for the “acquiring unit” “correcting unit” & “positioning unit” to perform the claimed functions.  Applicant teaches when running the computer program PG, the processor 40 implements an acquiring unit 60, a processing unit 62 and a correcting unit 64 (0037).  Based upon the specification there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Skinner US Pub No. 20117/0282613.

Allowable Subject Matter
Claims 1-10 are allowed.  Claim 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining, for a plurality of wavelength values within said wavelength range, correspondences between a first reflectance output value acquired by the reference color measuring device and a second reflectance output value acquired by the second color measuring device; performing, for each wavelength value, an interpolation based on the correspondences to obtain interpolation data; obtaining third reflectance output values acquired from a sample of 

As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious “obtain interpolation data representative of correspondences between a reflectance output using the first color measuring device and a reflectance output using the second color measuring device over the wavelength range;
detecting, from a sample of interest, third reflectance output values over the wavelength range using the second color measuring device; and applying the interpolation data to the third reflectance output values to correct an error induced by the second color measuring device while acquiring the third reflectance output values”, in combination with the rest of the limitations of claim 9.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a computer and having recorded thereon a computer program including instructions for executing the method of claim 1 ”, in combination with the rest of the limitations of claim 10.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “for a plurality of wavelength values within said wavelength range, correspondences between a first reflectance output value acquired by the reference color measuring device and a second reflectance output value acquired by the second color measuring device, and to perform, for each of said plurality of wavelength values, an interpolation based on the correspondences to obtain interpolation data, wherein the acquiring unit is to obtain third reflectance output values
acquired from a sample of interest by the second color measuring device over the wavelength range; and a correcting unit to correct the third reflectance output values based on the interpolation data.”, in combination with the rest of the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877